Title: To James Madison from James Monroe, 10 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr. 10. 1812
I have yours of the 8th. Having been engaged the whole day in communication with Col. Huntington & Cass, I have only a moment to drop you a line. Cass says that he came here as the representative of all the officers, and indeed as the organ of the army to explain the conduct of Genl. Hull in the sacrifice of the army. He is engaged in making a statment which he wishes to go before the public immediately, to be addressed to the secretary at war. You will arrive in time to decide the mode in which it shall be made public. I am inclined to think that there can be no impropriety in pursuing the one suggested.
The Govr. of Kentuckey has conferr’d on Govr. Harrison the rank of Major Genl. by brevett in the militia of that state. The object either was to give him the command of the Kentuckey Brigrs., or of Winchester; or of both parties. It may create difficulty in respect to the latter, to have the command taken from him in that mode. And as the considerations, or some of them, (in case that should not happen), of a general nature, still urge the measure contemplated from the govt., I have resolved to take the course suggested in your last, of proceeding westwar⟨d⟩ as soon as the necessary arrangments are made, with a volunteer commissn. The Ohio gentlemen seem to wish it; and Mr Clay of Kentuckey, intimates, that the comn. to Harrison would not interfer with any arrangment of the government. I shall set out on saturday or sunday, perhaps by Loudoun (to stay a night there) by your house, to my own, & thence without delay westward. Respectfully & truly yrs.
Jas Monroe
